Exhibit 10.1
Certain confidential information contained in this exhibit was omitted by means
of redacting a portion of the text and replacing it with [***]. This exhibit
(containing the non-public information) has been filed separately with the
Secretary of the Securities and Exchange Commission without redaction pursuant
to a Confidential Treatment Request under Rule 24b-2 of the Securities Exchange
Act of 1934.
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is made effective as of
July 20, 2009 (“Effective Date”), by and between JDA Software Group, Inc., a
Delaware corporation (“Company”) and Pete Hathaway (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).
     WHEREAS, Company desires to retain the services of Executive as Executive
Vice President and Chief Financial Officer;
     WHEREAS, the Parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment by Company and to address certain
matters related to Executive’s employment with Company;
     NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:
     1. Employment. Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
     2. Duties.
          2.1 Position. Executive is employed as Executive Vice President and
Chief Financial Officer and shall report to and have the duties and
responsibilities assigned by Company’s Chief Executive Officer (“CEO”) as may be
reasonably assigned from time to time. Executive shall perform faithfully and
diligently all duties assigned to Executive. Company reserves the right to
modify Executive’s position and duties at any time in its sole and absolute
discretion, provided that the duties assigned are consistent with the position
of Executive Vice President and Chief Financial Officer or are otherwise agreed
upon with Executive.
          2.2 Standard of Conduct/Full-time. During the term of this Agreement,
Executive will act loyally and in good faith to discharge the duties of
Executive Vice President and Chief Financial Officer, and will abide by all
policies and decisions made by Company, as well as all applicable federal, state
and local laws, regulations or ordinances. Executive will act solely on behalf
of Company at all times. Executive shall devote Executive’s full business time
and efforts to the performance of Executive’s assigned duties for Company,
unless Executive notifies the CEO in advance of Executive’s intent to engage in
other paid work and receives the CEO’s express written consent to do so.
Notwithstanding the foregoing, the Company hereby consents to Executive serving
as a member of the board of directors of one (1) company which is not a
Restricted Business (as defined in Section 9.2) any time after 12 months
following the Effective Date.
          2.3 Work Location. Executive’s principal place of work shall be
located in Scottsdale, Arizona or such other location as the parties may agree
upon from time to time.
     3. At-Will Employment. Executive’s employment with the Company is at-will
and not for any specified period and may be terminated at any time, with or
without cause (as defined below), by either Executive or the Company subject to
the provisions regarding termination set forth below in Section 7. Any change to
the at-will employment relationship must be by specific, written agreement
signed by Executive and the Company, and must be approved by the Company’s CEO
and the Company’s Board of Directors. Nothing in this Agreement is intended to
or should be construed to contradict, modify or alter this at-will relationship.

 



--------------------------------------------------------------------------------



 



     4. Compensation.
          4.1 Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive a salary of
$350,000 per year, payable in equal monthly installments and in accordance with
the normal payroll practices of Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
authorized payroll deductions.
          4.2 Equity. As an inducement to join the Company, Executive will
receive the following equity awards (the “Inducement Awards”): (a) an award of
50,000 restricted stock units subject to the terms and conditions set forth in
the Notice of Grant of Restricted Stock Units and Restricted Stock Units
Agreement attached hereto as Exhibit A-1, (b) an award of 50,000 restricted
stock units subject to the terms and conditions set forth in the Notice of Grant
of Restricted Stock Units and Restricted Stock Units Agreement attached hereto
as Exhibit A-2, and (c) an award of 25,000 performance shares subject to the
terms and conditions set forth in the Notice of Grant of Performance Shares and
2009 Performance Share Agreement attached hereto as Exhibit A-3. Unless
otherwise requested by Executive reasonably in advance of the date on which any
tax withholding obligation arises, the Company will satisfy its tax withholding
obligation with respect to the Inducement Awards as set forth in the applicable
agreements attached in such exhibits. Subject to approval by Company’s Board of
Directors (the “Board”), Company may from time to time grant to Executive
various forms of equity awards of Company’s common stock (the “Equity Awards”);
provided, however, that for the Company’s 2010 fiscal year, Executive shall be
guaranteed a target award of 50,000 performance shares pursuant to the Company’s
annual performance share program. The Equity Awards will be subject to the terms
and conditions of Company’s 2005 Performance Incentive Plan, or any other
subsequent employee equity plan approved in the future by the Board and, if
applicable, the Company’s shareholders, as designated by the Board (the “Plan”).
The Inducement Awards and the Equity Awards will be subject to the terms and
conditions contained in the applicable forms of award agreement adopted by the
Board and certain vesting acceleration provisions described in this Agreement.
          4.3 Incentive Compensation. In addition, Executive will also be
eligible to receive incentive compensation subject to the terms and conditions
contained in the Executive Bonus Plan, which is approved by the Board and is
subject to amendment from time to time by the Board in its sole and absolute
discretion (a “Bonus”). For 2009, the Company will guarantee that Executive will
receive a minimum Bonus equal to $87,500 (which is 50% of the portion of
Executive’s annual target bonus rate of $350,000 applicable to the second half
of the 2009 fiscal year). For subsequent fiscal years, Executive will have a
minimum annual target Bonus of $350,000. Unless otherwise provided herein, the
payment of any Bonus pursuant to this Section 4.3 shall be made in accordance
with the normal payroll practices of Company, less required deductions for state
and federal withholding tax, social security and all other employment taxes and
authorized payroll deductions.
          4.4 Performance and Salary Review. The Board will periodically review
Executive’s performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by the Board in its sole and
absolute discretion.
     5. Customary Fringe Benefits and Facilities. Executive will be eligible for
all customary and usual fringe benefits generally available to executives of
Company subject to the terms and conditions of Company’s benefit plan documents.
Notwithstanding the Company’s policies, Executive will receive four (4) weeks of
paid vacation annually. Company reserves the right to change or eliminate the
fringe benefits on a prospective basis, at any time, effective upon notice to
Executive; provided, however, that during the period of employment under this
Agreement, Executive and his spouse and eligible dependents shall be

-2-



--------------------------------------------------------------------------------



 



entitled to receive all benefits of employment generally available to other
senior executives of the Company and those benefits for which key executives are
or shall become eligible, when and as Executive becomes eligible therefore,
including, without limitation, group health, life and disability insurance
benefits and participation in Company’s 401 (k) plan.
     6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. Any reimbursement Executive is entitled to receive shall (a) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred, (b) not be affected by any other expenses that
are eligible for reimbursement in any tax year and (c) not be subject to
liquidation or exchange for another benefit.
     7. Termination of Executive’s Employment.
          7.1 Termination for Cause or Disability by Company; Death. Company may
terminate Executive’s employment immediately at any time for Cause or following
Executive’s Disability (as defined below). Executive’s employment shall
terminate automatically upon Executive’s death. For purposes of this Agreement,
“Cause” is defined as: (a) theft, material dishonesty in connection with
Executive’s employment, or intentional falsification of any employment or
Company records; improper disclosure of Company’s confidential or proprietary
information; (b) Executive’s conviction (including any plea of guilty or nolo
contendere) for any criminal act that materially impairs his ability to perform
his duties for Company; (c) willful misconduct or breach of fiduciary duty for
personal profit by Executive, (d) Executive’s material failure to abide by the
Company’s code of conduct or code of ethics policies resulting in demonstrable
injury to the Company or its reputation, or (e) a material breach of this
Agreement by Executive which is not cured within thirty (30) days of receipt by
Executive of reasonably detailed written notice from Company. For purposes of
this Agreement, “Disability” shall have the meaning assigned to it in the group
long term disability insurance policy maintained by the Company for the benefit
of its employees. In the absence of such a policy, “Disability” means that, as a
result of Executive’s mental or physical illness, Executive is unable to perform
(with or without reasonable accommodation in accordance with the Americans with
Disabilities Act) the duties of Executive’s position pursuant to this Agreement
for a continuous period of three (3) months. In the event Executive’s employment
is terminated in accordance with this Section 7.1, Executive shall be entitled
to receive only unpaid Base Salary then in effect, prorated to the date of
termination, together with any amounts to which Executive is entitled pursuant
to Sections 5 or 6 hereof. All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished. Except as specifically set forth in this Section 7.1, Executive
will not be entitled to receive the Severance Benefits described in Section 7.2,
below.
          7.2 Termination Without Cause by Company; Severance. Company may
terminate Executive’s employment under this Agreement without Cause at any time
on sixty (60) days’ advance written notice to Executive. In the event of such
termination, Executive will receive the unpaid Base Salary then in effect,
prorated to the effective date of termination, together with any amounts to
which Executive is entitled pursuant to Sections 5 or 6 hereof. In addition, the
Company shall (X) pay a lump sum on the forty-fifth (45th) day following such
termination in an amount equal to his Base Salary for twenty-four (24) months
from the termination date, plus one year’s base Bonus pursuant to Section 4.3 of
this Agreement for the calendar year during which the termination occurs,
calculated based on the Bonus that would be paid to Executive if he had not been
terminated and if all performance based milestones were achieved at the 100%
level by both Company and the Executive, such Bonus to be, solely for the
purpose of defining Severance Benefits, not less than $350,000, and all unpaid,
but earned Bonus amounts during the year in which the termination occurs through
the most recently completed fiscal

-3-



--------------------------------------------------------------------------------



 



quarter prior to the termination date; (Y) cause the immediate acceleration of
the vesting of all outstanding earned-but-unvested Equity Awards; and (Z) in the
event that Executive timely elects to obtain continued group health insurance
coverage under COBRA following termination of employment under this Section 7.2,
the Company will pay the premiums for such coverage through the earlier of
(i) the date that is eighteen (18) months following the Termination Date, or
(ii) the first date on which Executive becomes eligible for other group health
insurance coverage pursuant to Executive’s subsequent employment (such amounts,
accelerated vesting and insurance coverage, together with any amounts to which
Executive is entitled pursuant to Sections 5 or 6 hereof as of the date of
termination, shall be referred to herein as the “Severance Benefits”), provided
that (A) Executive and the Company execute a mutual full general release,
releasing all claims, known or unknown, that they may have against each other
arising out of or any way related to this Agreement or Executive’s employment or
termination of employment with Company and such release has become effective in
accordance with its terms prior to the forty-fifth (45th) day following such
termination, in the form attached hereto as Exhibit B, as such form may be
amended to comply with applicable law, and (B) the Severance Benefits shall be
subject to Section 7.5 below. For purposes of this agreement, an
“earned-but-unvested Equity Award” means an Equity Award or any portion thereof
that remains subject to a substantial risk of forfeiture until both (i) one or
more applicable corporate financial or other business performance goals have
been satisfied and (ii) Executive’s service with the Company has continued
through a specified date, and with respect to such Equity Award the condition
specified in clause (i) of this sentence has been satisfied but the condition
specified in clause (ii) of this sentence has not been satisfied. All other
Company obligations to Executive will be automatically terminated and completely
extinguished upon termination of employment. The provisions of this Section 7.2
shall not apply to termination of Executive’s employment by reason of death or
Disability.
          7.3 Termination for Good Reason by Executive; Severance. Executive may
terminate Executive’s employment under this Agreement for Good Reason (defined
below) at any time on five (5) days’ advance written notice to Company given
within one hundred eighty (180) days following the initial existence of a
condition constituting Good Reason. In the event of such termination for Good
Reason, Executive will receive the unpaid Base Salary then in effect, prorated
to the effective date of termination together with any amounts to which
Executive is entitled pursuant to Sections 5 and 6 hereof. In addition,
Executive will be entitled to receive the Severance Benefits described in
Section 7.2, above, provided that Executive complies with the conditions to
receiving the Severance Benefits described in Sections 7.2(A) and 7.2(B), above.
All other Company obligations to Executive will be automatically terminated and
completely extinguished upon termination of employment. For purposes of this
Agreement, “Good Reason” is defined as the occurrence and continuation of any of
the following conditions, provided that Executive has delivered written notice
to the Company of such condition within ninety (90) days after its initial
existence and the Company has failed to cure such condition within thirty
(30) days following such written notice:
               (a) a material, adverse change in Executive’s authority,
responsibilities or duties; provided, that for purposes of this Agreement and
without limiting the generality of the foregoing, a material, adverse change
shall be deemed to occur if Executive no longer serves as Chief Financial
Officer (who shall be the most senior financial executive) of a publicly-traded
company reporting directly to the CEO;
               (b) the relocation of Executive’s work place for Company over
Executive’s written objection, to a location more than thirty (30) miles from
Scottsdale, Arizona;
               (c) a failure to pay, or any material reduction of Executive’s
Base Salary or Executive’s Bonus without Executive’s written consent (subject to
applicable performance requirements with respect to the actual amount of Bonus
earned by Executive); or

-4-



--------------------------------------------------------------------------------



 



               (d) any material breach of this Agreement by Company that is not
cured within thirty (30) days of Company’s receipt of written notice from
Executive specifying the material breach of this Agreement.
          7.4 Voluntary Resignation by Executive. Executive may voluntarily
resign Executive’s position with Company for any reason, at any time after the
Effective Date, on five (5) days’ advance written notice. In the event of
Executive’s resignation, Executive will be entitled to receive only the Base
Salary for the five-day notice period and no other amount (other than amounts to
which Executive is entitled pursuant to Section 5 or 6 hereof). All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished upon termination of
employment. In addition, Executive will not be entitled to receive any other
Severance Benefits described in Section 7.2, above. The provisions of this
Section 7.4 shall not apply to Executive’s resignation for Good Reason.
          7.5 Forfeiture of Severance Benefits. The right of Executive to
receive or to retain Severance Benefits pursuant to Section 7.2 or Section 7.3
shall be subject to Executive’s continued compliance with the Covenants (as
defined in Section 12). In the event that an arbitrator finds in accordance with
the procedures described in Section 13 that Executive has engaged in a material
breach of any of the Covenants, the Company shall have the right to
(a) terminate any further provision of Severance Benefits not yet paid or
provided, (b) seek reimbursement from Executive for any and all such Severance
Benefits previously paid or provided to Executive, (c) recover from Executive
all shares of stock of the Company the vesting of which was accelerated by
reason of the Severance Benefits (or the proceeds therefrom, reduced by any
exercise or purchase price paid to acquire such shares), and (d) to immediately
cancel all Equity Awards the vesting of which was accelerated by reason of the
Severance Benefits.
          7.6 Acceleration of Vesting on a Change in Control. In the event of a
Change in Control (as defined by the applicable award agreements described in
Section 4.2 or, absent such definition therein, as defined by the Company’s 2005
Performance Incentive Plan or other employee equity plan approved by the Board),
the vesting of all then unvested Inducement Awards and Equity Awards granted to
Executive will accelerate immediately prior to, but contingent upon the
consummation of, the Change in Control, irrespective of whether, within a period
of four (4) months prior to such Change in Control, Executive has been
involuntarily terminated by the Company without Cause as described in
Section 7.2 or has terminated his employment for Good Reason as described in
Section 7.3.
     8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.
     9. Post-Termination Non-Competition.
          9.1 Consideration For Promise To Refrain From Competing. Executive
agrees that Executive’s services are special and unique, that Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s level of compensation and benefits
are partly in consideration of and conditioned upon Executive not competing with
Company. Executive acknowledges that such consideration is adequate for
Executive’s promises contained within this Section 9.

-5-



--------------------------------------------------------------------------------



 



          9.2 Promise To Refrain From Competing. Executive understands Company’s
need for Executive’s promise not to compete with Company is based on the
following: (a) Company has expended, and will continue to expend, substantial
time, money and effort in developing its proprietary information; (b) Executive
will in the course of Executive’s employment develop, be personally entrusted
with and exposed to Company’s proprietary information; (c) both during and after
the term of Executive’s employment, Company will be engaged in the highly
competitive retail demand chain software industry; (d) Company provides products
and services nationally and internationally; and (e) Company will suffer great
loss and irreparable harm if Executive were to enter into competition with
Company. Therefore, in exchange for the consideration described in Section 9.1
above, Executive agrees that for the period of nine (9) months following the
date Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as an owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor of
Company, which is defined to include those entities or persons in the business
of developing, marketing, selling and supporting software designed for
businesses in the retail and consumer packaged goods markets or in the business
of helping companies synchronize their inventory decisions with advanced supply
chain, inventory management and data mining solutions, in any country in which
Company does business (the “Restricted Business”) or (ii) make or hold during
the Covenant Period any investment in any Restricted Business, whether such
investment be by way of loan, purchase of stock or otherwise, provided that
there shall be excluded from the foregoing the ownership of not more than 1% of
the listed or traded stock of any publicly held corporation. For purposes of
this Section 9, the term “Company” shall mean and include Company, any
subsidiary or affiliate of Company, any successor to the business of Company (by
merger, consolidation, sale of assets or stock or otherwise) and any other
corporation or entity of which Executive may serve as a director, officer or
employee at the request of Company or any successor of Company.
          9.3 Reasonableness of Restrictions. Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 9 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
Company, and are not unduly burdensome to Executive. Executive expressly
acknowledges that Company competes on an international basis and that the
geographical scope of these limitations is reasonable and necessary for the
protection of Company’s trade secrets and other confidential and proprietary
information. Executive further agrees that these restrictions allow Executive an
adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities. Executive represents that Executive is willing and
able to compete in other employment not prohibited by this Agreement.
          9.4 Reformation if Necessary. In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 9 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable. Executive further agrees that the court may reform this
Agreement to extend the Covenant Period by an amount of time equal to any period
in which Executive is in breach of this covenant.
     10. Confidentiality and Proprietary Rights. Executive agrees to read, sign
and abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement attached hereto as Exhibit C and incorporated herein by reference.
     11. Nonsolicitation.
          11.1 Nonsolicitation of Customers or Prospects. Executive acknowledges
that information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during the term of this Agreement
and the Covenant Period, Executive will not,

-6-



--------------------------------------------------------------------------------



 



either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Company’s relationship with any of its
customers or customer prospects (defined as prospective customers who had
received a written proposal from the Company for Company products or services
within the past 12 months) by soliciting or encouraging others to solicit any of
them for the purpose of diverting or taking away business from Company.
          11.2 Nonsolicitation of Company’s Employees. Executive agrees that
during the term of this Agreement and the Covenant Period, Executive will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Company’s business by soliciting,
encouraging, hiring or attempting to hire any of Company’s employees or causing
others to solicit or encourage any of Company’s employees to discontinue their
employment with Company.
     12. Injunctive Relief. Executive acknowledges that Executive’s breach of
the covenants contained in Sections 9-11 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall, in addition to the action it is authorized to take pursuant to
Section 7.5, be entitled to seek temporary, preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting any bond or
other security.
     13. Agreement to Mediate and Arbitrate. In the event a dispute arises in
connection with this Agreement, the Company and Executive agree to submit the
dispute to non-binding mediation, with the mediator to be selected and
compensated by the Company. In the event a resolution is not reached through
mediation, then, to the fullest extent permitted by law, Executive and Company
agree to arbitrate any controversy, claim or dispute between them arising out of
or in any way related to this Agreement, the employment relationship between
Company and Executive and any disputes upon termination of employment, including
but not limited to breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for breach of Company’s Employee Innovations and
Proprietary Rights Agreement, workers’ compensation, unemployment insurance
benefits and Company’s right to obtain injunctive relief pursuant to Section 12
above are excluded. For the purpose of this agreement to arbitrate, references
to “Company” include all parent, subsidiary or related entities and their
employees, supervisors, officers, directors, agents, pension or benefit plans,
pension or benefit plan sponsors, fiduciaries, administrators, affiliates and
all successors and assigns of any of them, and this Agreement shall apply to
them to the extent Executive’s claims arise out of or relate to their actions on
behalf of Company.
          13.1 Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
          13.2 Arbitration Procedure. The arbitration will be conducted in
Maricopa County, Arizona, by a single neutral arbitrator and in accordance with
the then current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of Arizona, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.

-7-



--------------------------------------------------------------------------------



 



          13.3 Costs of Arbitration. Each party shall bear one half the cost of
the arbitration filing and hearing fees, and the cost of the arbitrator.
     14. General Provisions.
          14.1 Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company, provided such successors and assigns agree in
writing to be bound by the terms of the Agreement. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement.
          14.2 Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
          14.3 Attorneys’ Fees. In any dispute relating to this Agreement, each
party shall pay its or his own attorneys’ fees unless a statute awards
attorneys’ fees to the prevailing party. Any reimbursement of attorney’s fees to
which Executive is entitled and which are treated for federal income tax
purposes as compensation shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not be affected by any other expenses that are eligible for reimbursement in
any tax year and (c) not be subject to liquidation or exchange for another
benefit.
          14.4 Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
          14.5 Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          14.6 Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Maricopa County, Arizona, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.
          14.7 Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
          14.8 Survival. Sections 8 (“No Conflict of Interest”), 9
(“Post-Termination Non-Competition”), 10 (“Confidentiality and Proprietary
Rights”), 11 (“Nonsolicitation”), 12 (“Injunctive

-8-



--------------------------------------------------------------------------------



 



Relief’), 13 (“Agreement to Arbitrate”), 14 (“General Provisions”) and 15
(“Entire Agreement”) of this Agreement shall survive Executive’s employment by
Company.
          14.9 Application of Section 409A.
               (a) Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid unless and until Executive has incurred a “separation from service” within
the meaning of the Section 409A Regulations. Furthermore, to the extent that
Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation within the meaning of the
Section 409A Regulations which is payable on account of Executive’s separation
from service shall paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
               (b) If the Executive or the Company believes, at any time, that
any payment pursuant to this Agreement is subject to taxation under Section 409A
of the Code, then (i) it shall advise the other and (ii) to the extent such
correction is possible to avoid taxation under Section 409A without any material
diminution in the value of the payments or benefits to Employee, the Company and
Executive shall reasonably cooperate in good faith to take such steps as
necessary, including amending (and, as required, consenting to the amendment of)
the terms of any plan or program under which such payments are to be made, in
the least restrictive manner necessary in order to comply with the provisions of
Section 409A and the Section 409A Regulations in order to avoid taxation under
Section 409A.
               (c) The Company intends that income provided to Executive
pursuant to this Agreement will not be subject to taxation under Section 409A of
the Code. The provisions of this Agreement shall be interpreted and construed in
favor of satisfying any applicable requirements of Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement.
     15. Executive Attorney Fees. The Company will reimburse Executive’s legal
counsel fees in connection with the negotiation of this Agreement not to exceed
$15,000. Any reimbursement Executive is entitled to receive pursuant to this
Section shall (a) be paid no later than the last day of Executive’s tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year and
(c) not be subject to liquidation or exchange for another benefit.
     16. Entire Agreement. This Agreement, together with the Plan and any
agreement evidencing an Equity Award described in Section 4.2, the Executive
Bonus Plan described in Section 4.3, the Employee Innovations and Proprietary
Rights Assignment Agreement described in Section 10 and the Form of Confidential
Separation and Release Agreement attached hereto as Exhibit B, constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever. Notwithstanding the foregoing, if there is a conflict between this
Agreement and any other policy or plan of the Company, this Agreement will
govern.

-9-



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

         
 
  EXECUTIVE    
 
       
Dated: July 20, 2009
  /s/ Pete Hathaway
 
Pete Hathaway
5827 E. Sanna St.,
Paradise Valley 85253
Address    

             
 
  COMPANY    
 
           
Dated: July 20, 2009
  By:   /s/ Hamish N. Brewer
 
        Hamish N. Brewer,         President and Chief Executive Officer    

[Signature Page to Executive Employment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Time-Vesting Restricted Stock Unit Award:
Notice of Grant of Restricted Stock Units
and
Restricted Stock Units Agreement

 



--------------------------------------------------------------------------------



 



JDA SOFTWARE GROUP, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(NON-PLAN AWARD)
     JDA Software Group, Inc. (the “Company”) has granted to Pete Hathaway (the
“Participant”) an award of Restricted Stock Units (the “Award”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of the Common Stock of the Company, upon the terms and conditions set forth in
this Notice of Grant of Restricted Stock Units (the “Grant Notice”) and the
Restricted Stock Units Agreement attached hereto (the “Agreement”).

     
Date of Grant:
  July 20, 2009
 
   
Number of Restricted Stock Units:
  50,000, subject to adjustment as provided by the Agreement.
 
   
Initial Vesting Date:
  July 20, 2010
 
   
Settlement Date:
  For each Unit, except as otherwise provided by the Agreement, the date on
which such Unit becomes a Vested Unit in accordance with the vesting schedule
set forth below.
 
    Vested Units: Except as provided by the Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date except as
otherwise provided below, the number of Vested Units (disregarding any resulting
fractional Unit) as of any date is determined by multiplying the Number of
Restricted Stock Units by the “Vested Ratio” determined as of such date as
follows:

                      Vested Ratio
 
  Prior to Initial Vesting Date     0  
 
           
 
  On Initial Vesting Date     1/3  
 
           
 
  Plus        
 
           
 
  For each additional full month of the Participant’s continuous Service
following the Initial Vesting Date until the Vested Ratio equals 1/1, an
additional     1/36  
 
            Accelerated Vesting:   In the event that the Participant becomes
entitled to “Severance Benefits” in accordance with either Section 7.2 or
Section 7.3 of the Employment Agreement, then the vesting of all Restricted
Stock Units which are not Vested Units as of the date of the Participant’s
termination of employment shall accelerate in full and all such Restricted Stock
Units shall be deemed Vested Units effective on the forty-fifth day following
the date of the Participant’s termination of employment.
 
            Employment Agreement:   That certain Executive Employment Agreement
by and between the Company and the Participant, dated July 20, 2009.

[Remainder of page intentionally blank.]

 



--------------------------------------------------------------------------------



 



     By their signatures below or by electronic acceptance or authentication in
a form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Agreement
attached to and made a part of this document. The Participant acknowledges
receipt of the Agreement and the prospectus for this Award. The Participant
further acknowledges that this Award has not been granted pursuant to the
Company’s 2005 Performance Incentive Plan. The Participant represents that the
Participant has read and is familiar with the provisions of the Agreement, and
hereby accepts the Award subject to all of its terms and conditions.

                  JDA SOFTWARE GROUP, INC.       PARTICIPANT    
 
               
By:
               
 
 
 
     
 
Signature    
Its:
               
 
 
 
     
 
Date    
 
               
Address:
  14400 N. 87th Street
Scottsdale, AZ 85260      
 
Address    
 
         
 
   

ATTACHMENTS: Restricted Stock Units Agreement and Award Prospectus

 



--------------------------------------------------------------------------------



 



JDA SOFTWARE GROUP, INC.
RESTRICTED STOCK UNITS AGREEMENT
(NON-PLAN AWARD)
     JDA Software Group, Inc. has granted to the Participant named in the Notice
of Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. This Award has not been granted pursuant to the
JDA Software Group, Inc. 2005 Performance Incentive Plan or any other
stock-based compensation plan of the Company in reliance on NASDAQ Marketplace
Rule 5635(c)(4). By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement and a prospectus for the Award prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Award Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice and
this Agreement and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice or this Agreement.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice.
               (a) “Change in Control” means the occurrence of any of the
following:
                    (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than (1) a trustee or other fiduciary holding
stock of the Company under an employee benefit plan of a Participating Company
or (2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of stock of the
Company representing more than fifty percent (50%) of the total combined voting
power of the Company’s then-outstanding voting stock; or
                    (ii) an Ownership Change Event or series of related
Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event described in Section 1.1(h)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
                    (iii) a liquidation or dissolution of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more

 



--------------------------------------------------------------------------------



 



corporations or other business entities which own the Company or the Transferee,
as the case may be, either directly or through one or more subsidiary
corporations or other business entities. The Committee shall have the right to
determine whether multiple sales or exchanges of the voting securities of the
Company or multiple Ownership Change Events are related, and its determination
shall be final, binding and conclusive.
               (b) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (c) “Committee” means the Compensation Committee or other
committee of the Board of Directors of the Company (the “Board”) duly appointed
to administer the Award and having such powers as shall be specified by the
Board. If no committee of the Board has been appointed to administer the Award,
the Board shall exercise all of the powers of the Committee granted herein, and,
in any event, the Board may in its discretion exercise any or all of such
powers.
               (d) “Company” means JDA Software Group, Inc., a Delaware
corporation, or any successor corporation thereto.
               (e) “Dividend Equivalent Units” mean additional Restricted Stock
Units credited pursuant to Section 3.3.
               (f) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (g) “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Committee, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
                    (i) Except as otherwise determined by the Committee, if, on
such date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock (or the mean of the closing bid and asked prices of a
share of Stock if the Stock is so quoted instead) as quoted on the national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.
                    (ii) If, on such date, the Stock is not listed on a national
or regional securities exchange or market system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A of
the Code.

2



--------------------------------------------------------------------------------



 



                    (h) “Ownership Change Event” means the occurrence of any of
the following with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange or transfer to one or more subsidiaries of
the Company).
                    (i) “Participating Company” means the Company or any parent
corporation or subsidiary corporation the Company.
                    (j) “Participating Company Group” means, at any point in
time, all entities collectively which are then Participating Companies.
                    (k) “Service” means the Participant’s employment or service
with the Participating Company Group, whether in the capacity of an employee, a
director or a consultant. The Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders such Service or a change in the Participating Company for which the
Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, the Participant’s Service
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Award. The Participant’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the entity for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.
                    (l) “Stock” means the common stock of the Company, as
adjusted from time to time in accordance with Section 9.
                    (m) “Units” mean the Restricted Stock Units originally
granted pursuant to the Award and the Dividend Equivalent Units credited
pursuant to the Award, as both shall be adjusted from time to time pursuant to
Section 9.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Grant Notice and this
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation,

3



--------------------------------------------------------------------------------



 



or election which is the responsibility of or which is allocated to the Company
herein, provided the officer has apparent authority with respect to such matter,
right, obligation, or election.
     3. The Award.
          3.1 Grant of Restricted Stock Units. On the Date of Grant, the
Participant shall acquire, subject to the provisions of this Agreement, the
Number of Restricted Stock Units set forth in the Grant Notice, subject to
adjustment as provided in Section 3.3 and Section 9. Each Unit represents a
right to receive on a date determined in accordance with the Grant Notice and
this Agreement one (1) share of Stock.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
and/or future services to be rendered to a Participating Company or for its
benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to a Participating Company or for its benefit having a
value not less than the par value of the shares of Stock issued upon settlement
of the Units.
          3.3 Dividend Equivalent Units. On the date that the Company pays a
cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the total number of Restricted Stock Units
and Dividend Equivalent Units previously credited to the Participant pursuant to
the Award and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
     4. Vesting of Units.
          4.1 Normal Vesting. Except as provided in Section 4.2, the Restricted
Stock Units shall vest and become Vested Units as provided in the Grant Notice.
Dividend Equivalent Units shall become Vested Units at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
          4.2 Acceleration of Vesting Upon a Change in Control. In the event of
a Change in Control, and provided that the Participant’s Service has not
terminated prior to the date of consummation of the Change in Control, all
unvested Units shall become Vested Units and shall be settled in accordance with
Section 6 immediately prior to (and contingent upon) the consummation of the
Change in Control. Notwithstanding any provision of this Agreement or the Grant
Notice to the contrary, for purposes of the acceleration of vesting of the Units
provided by this Section, termination of the Participant’s employment with the
Company within a period

4



--------------------------------------------------------------------------------



 



of four (4) months prior to the consummation of the Change in Control either as
a result of involuntary termination by the Company without Cause, as described
in Section 7.2 of the Employment Agreement, or as a result of termination by the
Participant for Good Reason, as described in Section 7.3 of the Employment
Agreement, shall not be treated as termination of the Participant’s Service
prior to the consummation of the Change in Control.
          4.3 Federal Excise Tax Under Section 4999 of the Code.
               (a) Excess Parachute Payment. In the event that any acceleration
of vesting pursuant to this Agreement and any other payment or benefit received
or to be received by the Participant would subject the Participant to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization.
               (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 4.3(a), in
connection with any event that might reasonably be anticipated to give rise to
the acceleration of vesting under Section 4.3(a), the Company shall promptly
request a determination in writing by independent public accountants selected by
the Company (the “Accountants”). Unless the Company and the Participant
otherwise agree in writing, the Accountants shall determine and report to the
Company and the Participant the amount of such acceleration of vesting, payments
and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with their services contemplated by this section.
     5. Company Reacquisition Right.
          5.1 Grant of Company Reacquisition Right. In the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units, and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”), subject to the provisions of any employment,
service or other agreement between the Participant and a Participating Company
referring to this Award.
          5.2 Ownership Change Event. For purposes of determining the number of
Vested Units following an Ownership Change Event, credited Service shall include
all Service with any corporation which is a Participating Company at the time
the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.

5



--------------------------------------------------------------------------------



 



     6. Settlement of the Award.
          6.1 Issuance of Shares of Stock. Subject to the provisions of
Section 6.3 below, the Company shall issue to the Participant, on the Settlement
Date with respect to each Unit to be settled on such date, one (1) share of
Stock; provided however, that if such Settlement Date is a date on which a sale
by the Participant of the Stock to be issued in settlement of such Unit would
violate the Insider Trading Policy of the Company, then the Settlement Date with
respect to such Unit shall be the earlier of (a) the next day on which such sale
would not violate the Insider Trading Policy or (b) the date that is two and
one-half (21/2) months following the last day of the calendar year in which such
Unit became a Vested Unit. For purposes of this section, “Insider Trading
Policy” means the written policy of the Company pertaining to the sale, transfer
or other disposition of the Company’s equity securities by members of the Board,
officers or other employees who may possess material, non-public information
regarding the Company, as in effect at the time of a disposition of any shares
of Stock. Shares of Stock issued in settlement of Units shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3.
          6.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the settlement of the Award. Except as
provided by the preceding sentence, a certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
          6.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.
          6.4 Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
     7. Tax Withholding.
          7.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by a Participating Company, the Participant hereby
authorizes

6



--------------------------------------------------------------------------------



 



withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Participating Company, if any, which arise in connection with the Award or the
issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Company have been satisfied by the Participant.
          7.2 Withholding in Shares. Unless otherwise determined by the Company,
the Company shall satisfy the tax withholding obligations (except with respect
to any fractional share) of the Company or any other Participating Company by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares of Stock having a fair market
value, as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
The Company is authorized to satisfy the tax withholding obligations, if any,
remaining following the procedure described in this Section 7.2 by withholding
from payroll or any other amounts payable to the Participant.
     8. Effect of Change in Control on Award.
          In the event of a Change in Control, the vesting and settlement of the
Award shall be accelerated as provided by Section 4.2.
     9. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Company, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number of
Units subject to the Award and/or the number and kind of shares to be issued in
settlement of the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional Unit or share
resulting from an adjustment pursuant to this section shall be rounded down to
the nearest whole number. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
     10. Rights as a Stockholder, Director, Employee or Consultant.
          The Participant shall have no rights as a stockholder with respect to
any shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends,

7



--------------------------------------------------------------------------------



 



distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 3.3 and Section 9. If
the Participant is an employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
     11. Legends.
          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
section.
     12. Compliance with Section 409A.
          It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in a
deferral of compensation as described in Section 409A of the Code (“Section 409A
Deferred Compensation”) shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
          12.1 Required Delay in Payment to Specified Employee. If the
Participant is a “specified employee” of a publicly traded corporation as
defined under Section 409A(a)(2)(B)(i) of the Code, unless subject to an
applicable exception under Section 409A, any payment of Section 409A Deferred
Compensation in connection with a “separation from service” (as determined for
purposes of Section 409A) shall not be made until six (6) months after the
Participant’s separation from service (the “Section 409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the Section 409A Deferral Period, the payments of
Section 409A Deferred Compensation which would otherwise have been made in the
Section 409A Deferral Period shall be accumulated and paid in a lump sum as soon
as the Section 409A Deferral Period ends, and the balance of the payments shall
be made as otherwise scheduled.
          12.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with Section 409A
of the Code.
          12.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any

8



--------------------------------------------------------------------------------



 



benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A of the Code without
prior notice to or consent of the Participant. The Participant hereby releases
and holds harmless the Company, its directors, officers and stockholders from
any and all claims that may arise from or relate to any tax liability,
penalties, interest, costs, fees or other liability incurred by the Participant
in connection with the Award, including as a result of the application of
Section 409A of the Code.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation or as provided
in Section 12.3. No amendment or addition to this Agreement shall be effective
unless in writing.
          13.2 Nontransferability of the Award. Prior to the issuance of shares
of Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          13.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.4 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.5 Delivery of Documents and Notices. Any document relating to the
Award or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Award documents,
which may include but do not necessarily include: the Grant Notice, this
Agreement, the Award Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver

9



--------------------------------------------------------------------------------



 



electronically the Grant Notice to the Company or to such third party involved
in administering the Award as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Award, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.5(a) of this Agreement and consents to
the electronic delivery of the Award documents, as described in Section 13.5(a).
The Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 13.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 13.5(a).
          13.6 Integrated Agreement. The Grant Notice and this Agreement,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.
          13.7 Applicable Law. This Agreement shall be governed by the laws of
the State of Arizona as such laws are applied to agreements between Arizona
residents entered into and to be performed entirely within the State of Arizona.
          13.8 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Performance-Vesting Restricted Stock Unit Award:
Notice of Grant of Restricted Stock Units
and
Restricted Stock Units Agreement

 



--------------------------------------------------------------------------------



 



JDA SOFTWARE GROUP, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(NON-PLAN AWARD)
     JDA Software Group, Inc. (the “Company”) has granted to Pete Hathaway (the
“Participant”) an award of Restricted Stock Units (the “Award”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of the Common Stock of the Company, upon the terms and conditions set forth in
this Notice of Grant of Restricted Stock Units (the “Grant Notice”) and the
Restricted Stock Units Agreement attached hereto (the “Agreement”).

         
Date of Grant:
  July 20, 2009    
 
        Number of Restricted Stock
Units:   50,000, subject to adjustment as provided by the Agreement.
 
        Settlement Date:   For each Unit, except as otherwise provided by the
Agreement, as soon as practicable following the date on which such Unit becomes
a Vested Unit in accordance with the vesting schedule set forth below, provided
that in no event shall the Settlement Date with respect to any Vested Unit be
later than the 15th day of the third month following the later of (i) the last
day of the calendar year in which such Unit becomes a Vested Unit or (ii) the
last day of the Company fiscal year in which such Unit becomes a Vested Unit.
 
        Vested Units: Except as provided by the Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date except as
otherwise provided by the Pro Rata Vesting provision below, the number of Vested
Units (disregarding any resulting fractional Unit) as of any date is determined
by multiplying the Number of Restricted Stock Units by the “Vested Ratio”
determined as of such date as follows:

                  Vested Ratio
 
  On the 60th day following the end of the first successive four fiscal quarters
of the Company in which the Company achieves EBITDA of $[***].   1/3
 
       
 
  On the 60th day following the end of the first successive four fiscal quarters
of the Company in which the Company achieves EBITDA of $[***], an additional  
1/3
 
       
 
  On the 60th day following the end of the first successive four fiscal quarters
of the Company in which the Company achieves EBITDA of $[***], an additional  
1/3
 
        EBITDA:   For the purposes of this Award, “EBITDA” means the Company’s
earnings before income tax, depreciation and amortization as approved by the
Audit Committee of the Board. EBITDA shall include the reduction in earnings
resulting from the accrual of compensation expense for awards granted under the
Company’s 2005 Performance Incentive Plan or under individual non-plan equity
awards granted to any service provider. The Audit Committee of the Board shall
adjust

 

***   Confidential information on this page has been omitted and filed
separately with the Securities Exchange Commission pursuant to a Confidential
Treatment Request.

 



--------------------------------------------------------------------------------



 



              EBITDA, as it deems appropriate, to exclude the effect (whether
positive or negative) of any of the following occurring after the grant of the
Award: (a) a change in accounting standards required by generally accepted
accounting principles or (b) any extraordinary, unusual or nonrecurring item.
Each such adjustment, if any, shall be made solely for the purpose of providing
a consistent basis from period to period for the calculation of EBITDA in order
to prevent the dilution or enlargement of the Participant’s rights with respect
to the Award.
 
        Pro Rata Vesting:   In the event that the Participant becomes entitled
to “Severance Benefits” in accordance with either Section 7.2 or Section 7.3 of
the Employment Agreement, then a number of Restricted Stock Units shall become
Vested Units, effective on the forty-fifth day following the date of the
Participant’s termination of employment, in an amount equal to:
 
       
 
  (50,000 x ((X — $[***]) / $[***])) — Y, where    
 
            “X” is equal to EBITDA achieved during the four consecutive fiscal
quarter period of the Company beginning on or after the Date of Grant and ending
prior to the Participant’s employment termination date which has the greatest
EBITDA; and
 
            “Y” is equal to the number of Vested Units previously determined
without regard to this provision.
 
        Employment Agreement:   That certain Executive Employment Agreement by
and between the Company and the Participant, dated July 20, 2009.

     By their signatures below or by electronic acceptance or authentication in
a form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Agreement
attached to and made a part of this document. The Participant acknowledges
receipt of the Agreement and the prospectus for this Award. The Participant
further acknowledges that this Award has not been granted pursuant to the
Company’s 2005 Performance Incentive Plan. The Participant represents that the
Participant has read and is familiar with the provisions of the Agreement, and
hereby accepts the Award subject to all of its terms and conditions.

                  JDA SOFTWARE GROUP, INC.       PARTICIPANT    
 
               
By:
               
 
 
 
     
 
Signature    
Its:
               
 
 
 
     
 
Date    
Address:
  14400 N. 87th Street
Scottsdale, AZ 85260      
 
Address    
 
         
 
   

ATTACHMENTS: Restricted Stock Units Agreement and Award Prospectus
 

***   Confidential information on this page has been omitted and filed
separately with the Securities Exchange Commission pursuant to a Confidential
Treatment Request.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
2009 Performance Share Award:
Notice of Grant of Performance Shares
and
2009 Performance Share Agreement

 



--------------------------------------------------------------------------------



 



JDA SOFTWARE GROUP, INC.
NOTICE OF GRANT OF PERFORMANCE SHARES
(NON-PLAN AWARD)
     JDA Software Group, Inc. (the “Company”) has granted to Jason B. Zintak
(the “Participant”) an award of Performance Shares (the “Award”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of the Common Stock of the Company, upon the terms and conditions set forth in
this Notice of Grant of Performance Shares (the “Grant Notice”) and the 2009
Performance Share Agreement attached hereto (the “Agreement”).

     
Grant Date:
  August 18, 2009                                          Grant No.:
                                          
 
   
Target Number of Performance Shares:
  30,000, subject to adjustment as provided by the Agreement.
 
   
Maximum Number of Performance Shares:
  37,250, subject to adjustment as provided by the Agreement.
 
   
Performance Period:
  Company fiscal year beginning January 1, 2009 and ending December 31, 2009.
 
   
Initial Vesting Date:
  January 28, 2010, provided the Company’s Audit Committee has approved the
Company’s Fiscal Year 2009 financial results. If the Audit Committee has not
approved the 2009 financial results by January 28, 2010, then the Initial
Vesting Date shall be the 28th day of the first month beginning after the date
of such approval but in no event later than December 28, 2010.
 
   
Vested Performance Shares:
  Except as provided in the Agreement and provided that the Participant’s
Service has not terminated prior to the relevant vesting date, the vesting of
the Performance Shares shall be as follows: On the Initial Vesting Date, the
applicable number of Performance Shares set forth in column 2 of the table below
shall become Vested Performance Shares to the extent of the attainment of the
Performance Milestone set forth in column 1 of the table, and the applicable the
number of Performance Shares set forth in column 3 of the table shall be
forfeited on the Initial Vesting Date. In addition, on and after the Initial
Vesting Date, 1/24 of the applicable number of Performance Shares set forth in
column 4 of the table below, to the extent of the attainment of the Performance
Milestone set forth in column 1 of the table, shall become Vested Performance
Shares for each full month of the Participant’s Service completed during the
24 month period commencing on January 28, 2010.
 
   
Settlement Date:
  For each Performance Share, except as otherwise provided by the Agreement, the
date on which such Performance Share becomes a Vested Performance Share in
accordance with the vesting schedule set forth below.
 
   
Employment Agreement:
  That certain Executive Employment Agreement by and between the Company and the
Participant, dated August 18, 2009.

 



--------------------------------------------------------------------------------



 



              1   2   3   4         # of             Performance   # of
Performance Shares     # of Performance Shares Vesting on   Shares   Subject to
Time Based Performance Milestone   Initial Vesting Date   Forfeited   Vesting
Company’s EBITDA in fiscal year 2009:
           
 
           
Less than $[***]
  0   Target Number of Performance Shares   0
 
           
Equal to or greater than $[***] and less than $[***]
  50% x A   (Target Number of Performance Shares) — A   50% x A
 
           
Equal to or greater than $[***] and less than $[***]
  50% x B   (Target Number of Performance Shares) — B (but not below zero (0))  
50% x B
 
           
Equal to or greater than $[***]
  62.5% x (Target Number of Performance Shares)   0   62.5% x (Target Number of
Performance Shares)

 

***   Confidential information on this page has been omitted and filed
separately with the Securities Exchange Commission pursuant to a Confidential
Treatment Request.

2



--------------------------------------------------------------------------------



 



A = (0.5 * Target Number of Performance Shares) * (1-(([***] — FY09EBITDA) /
[***]))
B = Target Number of Performance Shares + ((0.25 * Target Number of Performance
Shares) * (1-(([***] — FY09EBITDA) / [***])))
By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company:
1. The Company and the Participant agree that the Award is governed by this
Grant Notice and by the provisions of the Agreement, both of which are made part
of this document.
2. The Participant acknowledges that this Award has not been granted pursuant to
the Company’s 2005 Performance Incentive Plan.
3. The Participant acknowledges receipt of the Agreement and the prospectus for
this Award.
4. The Participant represents that the Participant has read and is familiar with
the provisions of the Agreement and hereby accepts the Award subject to all of
its terms and conditions.

                  JDA SOFTWARE GROUP, INC.       PARTICIPANT    
 
               
By:
               
 
 
 
     
 
Signature    
Its:
               
 
 
 
     
 
Date    
 
               
 
         
 
   
Address:
  14400 N. 87th Street
Scottsdale, AZ 85260       Address    
 
         
 
   

ATTACHMENTS: 2009 Performance Share Agreement and Award Prospectus
 

***   Confidential information on this page has been omitted and filed
separately with the Securities Exchange Commission pursuant to a Confidential
Treatment Request.

3



--------------------------------------------------------------------------------



 



JDA SOFTWARE GROUP, INC.
2009 PERFORMANCE SHARE AGREEMENT
(NON-PLAN AWARD)
     JDA Software Group, Inc. has granted to the Participant named in the Notice
of Grant of Performance Shares (the “Grant Notice”) to which this 2009
Performance Share Agreement (the “Agreement”) is attached an Award consisting of
Performance Shares subject to the terms and conditions set forth in the Grant
Notice and this Agreement. This Award has not been granted pursuant to the JDA
Software Group, Inc. 2005 Performance Incentive Plan or any other stock-based
compensation plan of the Company in reliance on NASDAQ Marketplace
Rule 5635(c)(4). By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement and a prospectus for the Award prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Award Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice and
this Agreement and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice or this Agreement.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice.
               (a) “Change in Control” means the occurrence of any of the
following:
                    (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than (1) a trustee or other fiduciary holding
stock of the Company under an employee benefit plan of a Participating Company
or (2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of stock of the
Company representing more than fifty percent (50%) of the total combined voting
power of the Company’s then-outstanding voting stock; or
                    (ii) an Ownership Change Event or series of related
Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event described in Section 1.1(h)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
                    (iii) a liquidation or dissolution of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more

 



--------------------------------------------------------------------------------



 



corporations or other business entities which own the Company or the Transferee,
as the case may be, either directly or through one or more subsidiary
corporations or other business entities. The Committee shall have the right to
determine whether multiple sales or exchanges of the voting securities of the
Company or multiple Ownership Change Events are related, and its determination
shall be final, binding and conclusive.
               (b) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (c) “Committee” means the Compensation Committee or other
committee of the Board of Directors of the Company (the “Board”) duly appointed
to administer the Award and having such powers as shall be specified by the
Board. If no committee of the Board has been appointed to administer the Award,
the Board shall exercise all of the powers of the Committee granted herein, and,
in any event, the Board may in its discretion exercise any or all of such
powers.
               (d) “Common Shares” mean shares of Stock issued in settlement of
the Award.
               (e) “Company” means JDA Software Group, Inc., a Delaware
corporation, or any successor corporation thereto.
               (f) “Dividend Equivalent Shares” means additional Performance
Shares credited pursuant to Section 3.3.
               (g) “EBITDA” means the Company’s earnings before income tax,
depreciation and amortization as approved by the Audit Committee of the Board.
EBITDA shall include the reduction in earnings resulting from the accrual of
compensation expense for awards granted under the Plan, including but not
limited to, Performance Shares and shall be subject to adjustment as provided by
Section 4.2.
               (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (i) “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Committee, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
                    (i) Except as otherwise determined by the Committee, if, on
such date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock (or the mean of the closing bid and asked prices of a
share of Stock if the Stock is so quoted instead) as quoted on the national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be

2



--------------------------------------------------------------------------------



 



established shall be the last day on which the Stock was so traded prior to the
relevant date, or such other appropriate day as shall be determined by the
Committee, in its discretion.
                    (ii) If, on such date, the Stock is not listed on a national
or regional securities exchange or market system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A of
the Code.
               (j) “Insider Trading Policy” means the written policy of the
Company pertaining to the sale, transfer or other disposition of the Company’s
equity securities by members of the Board, Officers or other employees who may
possess material, non-public information regarding the Company, as in effect at
the time of a disposition of any Common Shares.
               (k) “Ownership Change Event” means the occurrence of any of the
following with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange or transfer to one or more subsidiaries of
the Company).
               (l) “Participating Company” means the Company or any parent
corporation or subsidiary corporation the Company.
               (m) “Participating Company Group” means, at any point in time,
all entities collectively which are then Participating Companies.
               (n) “Performance Share” means a right to receive on the
Settlement Date one (1) Common Share, if such Performance Share becomes a Vested
Performance Share.
               (o) “Section 409A” means Section 409A of the Code and any
applicable regulations or administrative guidelines promulgated thereunder.
               (p) “Section 409A Deferred Compensation” means compensation
payable pursuant to the Award granted to a Participant subject to United States
income taxation that constitutes nonqualified deferred compensation for purposes
of Section 409A.
               (q) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 9.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

3



--------------------------------------------------------------------------------



 



     2. Administration.
          All questions of interpretation concerning the Grant Notice and this
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. The Company intends that the Award either be exempt from or comply
with Section 409A (including any amendments or replacements of such section),
and the provisions of this Agreement shall be construed and administered in a
manner consistent with this intent.
     3. The Award.
          3.1 Grant of Performance Shares. On the Grant Date, the Participant
shall acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 9. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Performance Shares or the Common Shares issued upon
settlement of the Performance Shares, the consideration for which shall be past
services actually rendered and/or future services to be rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to the a
Participating Company or for its benefit having a value not less than the par
value of the Common Shares issued upon settlement of the Performance Shares.
          3.3 Dividend Equivalent Shares. On the date that the Company pays a
cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Shares determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the total number of Performance Shares and
Dividend Equivalent Shares previously credited to the Participant pursuant to
the Award and which have not been settled or forfeited pursuant to Section 5.2
as of such date, by (b) the Fair Market Value per share of Stock on such date.
Any resulting fractional Dividend Equivalent Share shall be rounded to the
nearest whole number. Such additional Dividend Equivalent Shares shall be
subject to the same vesting and other terms and conditions and shall be settled
or forfeited in the same manner and at the same time as the Performance Shares
originally subject to the Award with respect to which they have been credited.
     4. Determination of 2009 EBITDA.
          4.1 2009 Financial Results. Following completion of the Performance
Period, the Audit Committee of the Board shall approve the Company’s 2009
financial results, and

4



--------------------------------------------------------------------------------



 



following such approval, the Committee shall determine in accordance with the
schedule set forth in the Grant Notice the resulting number of Performance
Shares which shall become Vested Performance Shares on the Initial Vesting Date
and the number of Performance Shares subject to time-based vesting, subject to
the Participant’s continued Service through the vesting period, except as
otherwise provided by Section 5. The Company shall promptly notify the
Participant of the determination by the Committee.
          4.2 Adjustment to EBITDA for Extraordinary Items. The Audit Committee
of the Board shall adjust EBITDA, as it deems appropriate, to exclude the effect
(whether positive or negative) of any of the following occurring after the grant
of the Award: (a) a change in accounting standards required by generally
accepted accounting principles or (b) any extraordinary, unusual or nonrecurring
item. Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of EBITDA
in order to prevent the dilution or enlargement of the Participant’s rights with
respect to the Award.
     5. Vesting of Performance Shares.
          5.1 Vesting. Except as provided by Section 8, the Performance Shares
shall vest and become Vested Performance Shares as provided in the Grant Notice
and as determined by the Committee. Dividend Equivalent Shares shall become
Vested Performance Shares at the same time as the Performance Shares originally
subject to the Award with respect to which they have been credited.
          5.2 Forfeiture of Unvested Performance Shares. Except as otherwise
provided by Section 8, on the Initial Vesting Date, the Participant shall
forfeit and the Company shall automatically reacquire all Performance Shares
subject to the Award set forth in column 3 of the table in the Grant Notice. In
addition, and subject to the provisions of any employment, service or other
agreement between the Participant and a Participating Company, in the event that
the Participant’s Service terminates for any reason or no reason, with or
without cause, the Participant shall forfeit and the Company shall automatically
reacquire all Performance Shares which are not, as of the time of such
termination, Vested Performance Shares. The Participant shall not be entitled to
any payment for any forfeited Performance Shares.
     6. Settlement of the Award.
          6.1 Issuance of Common Shares. Subject to the provisions of
Section 6.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Performance Share one (1) Common Share. Common
Shares issued in settlement of Performance Shares shall be subject to
restrictions as may be required pursuant to Sections 6.3, 7, 12 or the Insider
Trading Policy.
          6.2 Beneficial Ownership of Common Shares; Certificate Registration.
The Participant hereby authorizes the Company, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice Common
Shares acquired by the Participant pursuant to the settlement of the Award.
Except as otherwise provided by this Section 6.2, a certificate for the Common

5



--------------------------------------------------------------------------------



 



Shares as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
          6.3 Restrictions on Grant of the Award and Issuance of Common Shares.
The grant of the Award and issuance of Common Shares upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state law or foreign law with respect to such securities. No Common
Shares may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any Common
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
          6.4 Fractional Shares. The Company shall not be required to issue
fractional Common Shares upon the settlement of the Award. Any fractional share
resulting from the determination of the number of Vested Performance Shares
shall be rounded up to the nearest whole number.
     7. Tax Withholding.
          7.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Common Shares in settlement thereof. The Company shall have no obligation to
process the settlement of the Award or to deliver Common Shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.
          7.2 Withholding in Common Shares. Unless otherwise determined by the
Company, the Company shall satisfy the tax withholding obligations (except with
respect to any fractional share) of the Company or any other Participating
Company by deducting from the Common Shares otherwise deliverable to the
Participant in settlement of the Award a number of whole Common Shares having a
fair market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates. The Company is authorized to satisfy the tax withholding
obligations, if any, remaining following the procedure described in this
Section 7.2 by withholding from payroll or any other amounts payable to the
Participant.

6



--------------------------------------------------------------------------------



 



     8. CHANGE IN CONTROL.
          8.1 Effect of Change in Control on Performance Shares. In the event of
a Change in Control prior to the Initial Vesting Date and provided that the
Participant’s Service has not terminated prior to the consummation of the Change
in Control (except as otherwise provided below), 100% of the Target Number of
Performance Shares shall become Vested Performance Shares and shall be settled
in accordance with Section 6 immediately prior to (and contingent upon) the
consummation of the Change in Control. In the event of a Change in Control on or
after the Initial Vesting Date and provided that the Participant’s Service has
not terminated prior to the consummation of the Change in Control (except as
otherwise provided below), then, in addition to the number of Performance Shares
which became Vested Performance Shares on the Initial Vesting Date, as provided
in the Grant Notice and as determined by the Committee, 100% of the Performance
Shares subject to time based vesting, as provided in the Grant Notice and as
determined by the Committee, shall become Vested Performance Shares and shall be
settled in accordance with Section 6 immediately prior to (and contingent upon)
the consummation of the Change in Control. Notwithstanding any provision of this
Agreement or the Grant Notice to the contrary, for purposes of the acceleration
of vesting of the Performance Shares provided by this Section, termination of
the Participant’s employment with the Company within a period of four (4) months
prior to the consummation of the Change in Control either as a result of
involuntary termination by the Company without Cause, as described in Section
7.2 of the Employment Agreement, or as a result of termination by the
Participant for Good Reason, as described in Section 7.3 of the Employment
Agreement, shall not be treated as termination of the Participant’s Service
prior to the consummation of the Change in Control.
          8.2 Federal Excise Tax Under Section 4999 of the Code.
               (a) Excess Parachute Payment. In the event that any acceleration
of vesting the Performance Shares and any other payment or benefit received or
to be received by the Participant would subject the Participant to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for by
this Agreement in order to avoid such characterization.
               (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 8.2(a), in
connection with any event that might reasonably be anticipated to give rise to
the acceleration of vesting under Section 8.1, the Company shall promptly
request a determination in writing by independent public accountants selected by
the Company (the “Accountants”). Unless the Company and the Participant
otherwise agree in writing, the Accountants shall determine and report to the
Company and the Participant the amount of such acceleration of vesting, payments
and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the

7



--------------------------------------------------------------------------------



 



Accountants may reasonably charge in connection with their services contemplated
by this Section 8.2(b).
     9. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Company, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number of Performance Shares
and/or the number and kind of shares to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Plan Administrator, and its determination
shall be final, binding and conclusive.
     10. Rights as a Stockholder or Employee.
          The Participant shall have no rights as a stockholder with respect to
any Common Shares which may be issued in settlement of this Award until the date
of the issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Sections 3.3 and 9. If the Participant is an
employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in Service interfere in any way with any right
of any Participating Company to terminate the Participant’s Service at any time.
     11. Legends.
          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Common Shares issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
     12. Compliance with Section 409A.
          It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in
Section 409A Deferred Compensation shall comply in all respects with the
applicable requirements of Section 409A

8



--------------------------------------------------------------------------------



 



(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non-compliance. In connection with effecting
such compliance with Section 409A, the following shall apply:
          12.1 Required Delay in Payment to Specified Employee. If the
Participant is a “specified employee” of a publicly traded corporation as
defined under Section 409A(a)(2)(B)(i) of the Code, unless subject to an
applicable exception under Section 409A, any payment of Section 409A Deferred
Compensation in connection with a “separation from service” (as determined for
purposes of Section 409A) shall not be made until six (6) months after the
Participant’s separation from service (the “Section 409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the Section 409A Deferral Period, the payments of
Section 409A Deferred Compensation which would otherwise have been made in the
Section 409A Deferral Period shall be accumulated and paid in a lump sum as soon
as the Section 409A Deferral Period ends, and the balance of the payments shall
be made as otherwise scheduled.
          12.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with Code
Section 409A.
          12.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
Section 409A without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Committee may terminate or amend
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation or as provided
in Section 12.3. No amendment or addition to this Agreement shall be effective
unless in writing.
          13.2 Nontransferability of the Award. Prior the issuance of Common
Shares on the Settlement Date, neither this Award nor any Performance Shares
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with

9



--------------------------------------------------------------------------------



 



respect to the Award shall be exercisable during the Participant’s lifetime only
by the Participant or the Participant’s guardian or legal representative.
          13.3 Unfunded Obligation. The Participant shall have the status of a
general unsecured creditor of the Company. Any amounts payable to the
Participant pursuant to the Award shall be an unfunded and unsecured obligation
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.
          13.4 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.5 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.6 Delivery of Documents and Notices. Any document relating to the
Award or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Award documents,
which may include but do not necessarily include: the Grant Notice, this
Agreement, the Award Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Award as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Award, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.6(a) of this Agreement and consents to
the electronic delivery of the Award documents, as described in Section 13.6(a).
The Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a

10



--------------------------------------------------------------------------------



 



paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.6(a).
          13.7 Integrated Agreement. The Grant Notice and this Agreement,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.
          13.8 Applicable Law. This Agreement shall be governed by the laws of
the State of Arizona as such laws are applied to agreements between Arizona
residents entered into and to be performed entirely within the State of Arizona.
          13.9 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
     This Confidential Separation and Release Agreement (“Agreement”) is between
                                         (“Employee”) and JDA Software Group,
Inc. (the “Company”) (hereinafter the “parties”), and is entered into as of
                                        . This Agreement will not become
effective until the expiration of seven (7) days from Employee’s execution of
this Agreement (the “Effective Date”).
     WHEREAS, Employee has been employed by the Company as                     
and is a party to that certain Employment Agreement dated                      ,
as amended by and between the Company and Employee as then in effect immediately
prior to the Effective Date (the “Employment Agreement”);
     WHEREAS, the last day of Employee’s employment with the Company was
                                         ; and
     WHEREAS, the Company and Employee desire to avoid disputes and/or
litigation regarding Employee’s separation from employment or any events or
circumstances preceding or coincident with Employee’s separation from
employment;
     NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with the Company
will terminate upon the following terms:
     1. Mutual General Release:
          (a) Employee for himself or herself and on behalf of Employee’s
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company and any
current or former stockholders, directors, parent, subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, and their
successors and assigns, from any and all claims and causes of action whatsoever,
whether known or unknown or whether connected with Employee’s employment by the
Company or not, which may have arisen, or which may arise, prior to, or at the
time of, the execution of this Agreement, including, but not limited to, any
claim or cause of action arising out of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any tort (whether
intentional or released in this agreement), or under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification (WARN) Act,
the Older Workers Benefit Protection Act, or any other municipal, local, state,
or federal law, common or statutory. The foregoing release shall not apply to
indemnification or hold harmless obligations the Company may have that by their
terms survive the termination of the Employee’s employment with the Company.
          (b) The Company for itself and on behalf of its current or former
stockholders, directors, parent, subsidiary, affiliated, and related
corporations, firms, associations, partnerships, and entities, and their
successors and assigns IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND
FOREVER DISCHARGES, Employee and his personal representatives, administrators,
trustees, heirs and assigns from any and all claims and causes of action
whatsoever, whether known or unknown or whether connected with Employee’s
employment by the Company or not, which may have arisen, or which may arise,
prior to or at the time of, the execution of this Agreement, including, but not
limited to, any claim or cause of action arising out of any contract, express or
implied, any covenant of good faith and fair dealing, express or implied, any
tort (whether intentional or released in this agreement), or any other
municipal, local, state, or federal law, common or statutory.

 



--------------------------------------------------------------------------------



 



     2. Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against the Company or any of the
released parties based upon any of the claims released in this Agreement.
     3. Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, the Company agrees to pay Employee the Severance Benefits as defined
in and pursuant to the Employment Agreement (the “Severance Benefits”), subject
to the provisions for forfeiture of such Severance Benefits set forth in
Section 7.5 of the Employment Agreement.
     4. Right to Revoke: Employee may revoke this Agreement by notice to the
Company, in writing, received within seven (7) days of the date of its execution
by Employee (the “Revocation Period”). Employee agrees that Employee will not
receive the benefits provided by this Agreement if Employee revokes this
Agreement. Employee also acknowledges and agrees that if the Company has not
received from Employee notice of Employee’s revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee’s right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.
     5. Acknowledgement: Employee acknowledges and agrees that: (A) except as to
any Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by the Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and,
(C) payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.
     6. Non-Admissions: Employee acknowledges that by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any local, state, or federal law.
     7. Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, except as such disclosure may be
required for accounting or tax reporting purposes or as otherwise may be
required by law.
     8. Nondisparagement: Each party agrees that it will not make any
statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other
including, in the case of the Company, its employees, directors and
stockholders.
     9. Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Employee Innovations and Proprietary Rights Assignment Agreement between
Employee and the Company (the “Proprietary Rights Agreement”). Employee
acknowledges and reaffirms Employee’s obligation to continue abide fully and
completely with all post-employment provisions of the Employment Agreement and
the Proprietary Rights Agreement and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligations.
     11. Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 



--------------------------------------------------------------------------------



 



     12. Entire Agreement: This Agreement, along with the Employment Agreement
and the Proprietary Rights Agreement which are referred to above, constitute the
entire agreement between the Employee and the Company, and supersede all prior
and contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.
     13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, except where preempted by
federal law.
     14. Statement of Understanding: By executing this Agreement, Employee
acknowledges that (a) Employee has had at least twenty-one (21) or forty-five
(45) days, as applicable in accordance with the Age Discrimination in Employment
Act, as amended, to consider the terms of this Agreement and has considered its
terms for such a period of time or has knowingly and voluntarily waived
Employee’s right to do so by executing this Agreement and returning it to the
Company; (b) Employee has been advised by the Company to consult with an
attorney regarding the terms of this Agreement; (c) Employee has consulted with,
or has had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.
EXECUTED in                                            , this day of   
                                       , 20                     .

         
 
 
 
EMPLOYEE    

EXECUTED in                                           , this day of      
                                    , 20                     .

                  JDA Software Group, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Employee Innovations and Proprietary Rights Assignment Agreement

 



--------------------------------------------------------------------------------



 



Confidentiality Agreement
July 19, 2009
Mr. Pete Hathaway
5827 E. Sanna Street
Paradise Valley, AZ 85253
Dear Pete:
This letter agreement (“Agreement”) sets forth and confirms certain
understandings between you and JDA Software Group, Inc., a Delaware corporation
and its current and future affiliates (collectively, “JDA”), and third parties
who have provided confidential information to JDA (“Third-Party Beneficiaries”)
with respect to your employment with JDA Software, Inc. and your
responsibilities and obligations to JDA. Your signature of this Agreement is a
condition of your employment with JDA.
JDA’s disclosure of confidential information to you is conditioned upon and in
consideration for your entering into this Agreement. This Agreement is intended
to protect important interests of JDA and the Third-Party Beneficiaries,
particularly their interests in valuable technology, customers, personnel,
business interests and confidential information that JDA has acquired or
obtained access to over the years.
During your employment, you will obtain access to information regarding the
business of JDA and which is confidential to JDA or Third-Party Beneficiaries
(“Confidential Information”). “Confidential Information” includes but is not
limited to:

  (1)   Application, data base, and other computer software developed or
acquired by JDA, whether now or existing in the future, and all modifications,
enhancements and versions of the software and all options available with respect
to the software, and all future products developed or derived from the software;
    (2)   Source and object codes, flowcharts, algorithms, coding sheets,
routines, sub-routines, design concepts and related documentation and manuals;  
  (3)   Marketing techniques and arrangements, mailing lists, purchasing
information, pricing policies, quoting procedures, financial information,
customer and prospect names and requirements, employee, customer, supplier and
distributor data and other materials and information relating to JDA’s business
and activities and the manner in which JDA does business;     (4)   Discoveries,
concepts and ideas including, without limitation, the nature and results of
research and development activities, processes, formulas, inventions,
computer-related equipment or technology, techniques, “know-how”, designs,
drawings and specifications;     (5)   Organizational charts, internal telephone
lists and employee directories, salary information, benefits, and other
personnel information that is not publicly available;     (6)   Any other
materials or information related to the business or activities of JDA that are
not generally known to others engaged in similar businesses or activities;    
(7)   All ideas which are derived from or relate to your access to or knowledge
of any of the above enumerated materials and information; and

Page 1 of 4



--------------------------------------------------------------------------------



 



Confidentiality Agreement

  (8)   Any materials or information related to the business or activities of
the Third-Party Beneficiaries that are received by JDA in confidence or subject
to nondisclosure or similar covenants, including without limitation,
confidential proprietary business records, financial information, trade secrets,
strategies, methods and practices of licensees of JDA software.

Confidential Information does not include inventions or other confidential
information, if any, listed on Exhibit A of this Agreement.
Maintaining the confidentiality of the Confidential Information is of utmost
importance to JDA. Accordingly, you agree that, except in the performance of
your duties as an employee of JDA, from and after the date of this Agreement
(including after the termination of your relationship with JDA, for whatever
reason), you will not disclose to any person, association, firm, corporation or
other entity in any manner, directly or indirectly, any of the Confidential
Information (in whatever form), received, acquired, or developed by you through
your association with JDA, or use, or permit any person, association,
corporation or other entity to use, in any manner, directly or indirectly, any
such Confidential Information.
You acknowledge that any computer programs, documentation or other copyrightable
works created in whole or in part by you during your employment with JDA are
“works made for hire” under the United States Copyright Act, 17 U.S.C. § 101,
and become part of the Confidential Information.
Confidential Information that you make, conceive, discover or develop, whether
alone or jointly with others, at any time during your employment with JDA,
whether at the request or upon the suggestion of JDA or otherwise, are the sole
and exclusive property of JDA if such items relate to or are useful in
connection with any business now or hereafter carried on or contemplated by JDA,
including developments or expansions of JDA’s present field of operations. You
must promptly disclose to JDA all Confidential Information made, conceived,
discovered, or developed in whole or in part by you for JDA during your
employment with JDA and to assign to JDA any right, title or interest you may
have in such Confidential Information. You agree to execute any instruments and
to do all other things reasonably requested by JDA (both during and after your
employment with JDA) in order to vest more fully in JDA all ownership rights in
those items hereby transferred by you to JDA. If any one or more of such items
are protectible by copyright, and are deemed in any way to fall within the
definition of “work made for hire”, as that term is defined in 17 U.S.C. § 101,
such works shall be considered “works made for hire”, the copyright of which
shall be owned solely, completely and exclusively by JDA. If any one or more of
the items are protectible by copyright and are not considered to be included in
the categories of works covered by the “work made for hire” definition contained
in 17 U.S.C. § 101, such works shall be deemed to be assigned and transferred
completely and exclusively to JDA by virtue of your execution of this letter.
You agree to maintain the confidentiality of the Confidential Information during
your employment and perpetually after the date of your termination. This
Agreement shall be binding upon you and JDA, and its successors and assigns and
shall inure to the benefit of JDA and the Third-Party Beneficiaries. JDA’s
failure to require performance of your obligations under this Agreement does not
affect the right of JDA to enforce any provisions of this Agreement at a
subsequent time, and does not constitute a waiver of any rights arising out of
any subsequent or prior breach.
Upon voluntary or involuntary termination of your employment with JDA, you agree
to sign an acknowledgement that the obligations set forth herein pertaining to
Confidential Information shall continue beyond the last day of your employment
at JDA. This Agreement (a) may not be modified orally, but only by written
agreement signed by you and JDA’s President; (b) contains the entire
understanding between you and JDA with respect to this subject matter, and
(c) supersedes any prior agreements on this subject. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the other provisions of this Agreement.

Page 2 of 4



--------------------------------------------------------------------------------



 



Confidentiality Agreement
Nothing in this Agreement should be construed as a guarantee that your
employment will continue for any specific period of time. This Agreement does
not create or imply a contract of employment or constitute a promise of
employment or continued employment. Your employment with JDA remains “at-will”
unless you and JDA have signed a separate contract of employment expressly and
explicitly modifying your status as an at-will employee.
You must not use or disclose your own or any other party’s confidential or
proprietary documents, materials, or information to JDA or any third party in
the course of performing your duties as an employee of JDA, unless the owner of
the information has authorized the use or disclosure.
When your relationship with JDA ends (regardless of the reason), and earlier if
JDA requests, you must immediately return to JDA all materials, correspondence,
documents and other writings, computer programs and printouts, and other
information in written, graphic, magnetic, optical, computerized or other form,
which relate to or reflect any Confidential Information, or the business of JDA,
and you must not retain any copies thereof, regardless of where or by whom such
materials and information were kept or prepared.
This Agreement shall be governed by and construed in accordance with the laws of
Arizona. Any suit, legal action or other legal proceeding arising out of or
relating to this Agreement shall be brought exclusively in the federal or state
courts located in the State of Arizona. You agree to submit to personal
jurisdiction in the foregoing courts and to venue in those courts. You further
agree to waive all legal challenges and defenses to the propriety of a forum in
Arizona, and to the application of Arizona law therein.
By signing below, you acknowledge that you understand and agree to the terms
contained in this Agreement, and that you are freely and voluntarily entering
into this Agreement.
ACCEPTED AND AGREED:

     
 
Name
   

Page 3 of 4



--------------------------------------------------------------------------------



 



Confidentiality Agreement
EXHIBIT A
JDA Software Group, Inc.
14400 North 87th Street
Scottsdale, Arizona 85260-3649
Dear Sir or Madam:
1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by JDA Software Group, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment by the Company, that I
desire to remove from the operation of the Company’s Proprietary Information and
Inventions Agreement.
                                             No inventions or improvements.
                                             See below:
                                             Additional sheets attached.
     2. I propose to bring to the Company, as part of my employment, the
following materials and documents of a former employer:
                                             No materials or documents.
                                             See below:

         
 
 
 
Employee    

Page 4 of 4